Dunkin, Ch.
delivered the opinion of the Court,
On the matters discussed in the decree the Court is satisfied with the judgment of the Chancellor. But on overruling the defendant’s pleas in bar, they were entitled to leave to answer the bill. It will then be time enough to consider the subject of the complainant’s appeal.
It is ordered and decreed, that the defendant’s pleas in bar be overruled, and that they have leave to file their answer within thirty days hereafter, and that the decree of the Circuit Court be modified ascordingly.
Johnston, Ch. and Caldwell, Ch, concurred.
Decree modified,